Case 18-27729   Doc 6   Filed 10/02/18   Entered 10/02/18 15:02:15   Desc Main
                           Document      Page 1 of 5
Case 18-27729   Doc 6   Filed 10/02/18   Entered 10/02/18 15:02:15   Desc Main
                           Document      Page 2 of 5
Case 18-27729   Doc 6   Filed 10/02/18   Entered 10/02/18 15:02:15   Desc Main
                           Document      Page 3 of 5
Case 18-27729   Doc 6   Filed 10/02/18   Entered 10/02/18 15:02:15   Desc Main
                           Document      Page 4 of 5
Case 18-27729   Doc 6   Filed 10/02/18   Entered 10/02/18 15:02:15   Desc Main
                           Document      Page 5 of 5
